Appeal from an order of the Supreme Court at Trial Term (Walsh, Jr., J.), entered April 29, 1982 in Schenectady County, which denied plaintiffs’ motion for a preference. On April 19,1982, plaintiffs moved, pursuant to CPLR 3403 (subd [a], par 5), for a preference since their action was one for medical malpractice. Although there was no opposition to their motion, Trial Term denied it for lack of a showing of special circumstances warranting such relief. We do not construe the statute as requiring any such showing. Under CPLR 3403 (subd [a], par 5), an action to recover damages for medical malpractice is entitled to a preference. Accordingly, the order of Trial Term should be reversed and plaintiffs’ motion for a preference should be granted. Order reversed, on the law, with costs, and motion granted. Sweeney, J. P., Kane, Casey, Weiss and Levine, JJ., concur.